Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/11/2020.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/11/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 6, 16 and 20 objected to because of the following informalities:  
Regarding claim 5, claim 5 recites “one-way transform comprising …...” It should read as “one-way transform comprises…”
Regarding claims 6, 16 and 20, claims 6, 16 and 20 recite “from a final endorsers …...” It should read as “from a final endorser…...”
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 call for a system; however, there is no hardware element found within the claimed system. As recited in the body of the claim, the claimed system contains the following components/features: “A communication interface and a processor.”  there is no further discussion in the specification as to what type of communication interface is claimed.  Broadly interpreted, “communication interface” could be a software interface, further one of ordinary skill in the art would understand that a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Regarding claims 2-12; claims 2-12 are dependent on either claim 1 and therefore inherit 35 U.S.C. 101 of the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, claim 4 recites “concatenating the values ……” There is insufficient antecedent basis for this limitation in the claims. It is unclear which one of the value or the data is the values.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser (US 2019/0207951) and in view of Milazzo (US 2017/0279818).
Regarding claim 1, Oberhauser discloses a system, comprising: 
a communication interface (Oberhauser; par. 0025; Fig.2 (user interface)); and 
a processor coupled to the communication interface (Oberhauser, par. 0260; Fig.10 (10001, 10002). See also claim 17) and configured to: 
receive via the communication interface a request associated with a chained endorsement operation (validate at least one statement about a user) (Oberhauser, abstract; par. 0051 and Fig.2; receiving a request to validate at least one statement about a user. the user interface 202 and the personal data management component 208 may allow the user to specify and/or approve sharing of one or more items of personal data with another entity.  See also par. 0006-0008 and 0032); 
extract from the request a client identity information included in the request (Oberhauser, abstract and par. 0004; receiving a request to validate at least one statement about a user and identifying, from the request a reference comprising an identifier with the identifier for the user. See also par. 0041); 
combine data comprising or associated with the client identity information with a secret value (Oberhauser, par. 0005 and 0059; a badge for use in attesting to an identity of a user. the GUII for the DIR may be generated based on one or more metrics of the user associated with the PDS. A combination of metrics may be selected so that, given any two users. Examples of metrics include, but are not limited to, biometrics (e.g., fingerprint scan, retina scan, voiceprint, etc.), behavior metrics (e.g., location history, walking pattern, sleeping pattern, etc.) . See also par. 0025, 0071 and 0088);
 perform a one-way transform of the combined value (Oberhauser, par. 0060; a cryptographic one-way function used to generate a GUII from one or more underlying metric values to store securely by a corresponding PDS. See also par. 0088); and
 return a result of the one-way transform to a client with which the chained endorsement operation is associated (Oberhauser, abstract; par. 0120 and 0168; the user's PDS may create a badge (e.g., using a GUII of the trusted entity, and/or according to a schema provided by the PDS of the trusted entity), and may publish the badge to a distributed ledge in a trust layer (e.g., the illustrative trust layer shown in FIG. 1). The user's PDS may then, at act 515, send to the PDS of the trusted entity, via an off-ledger communication, a reference to the user's DIR along with one or more attribute values to be verified. he node managing the distributed ledger 1103B may accept the statement about the user 1101 only if: the statement was signed by the identity service provider, and the identity service provider is to be trusted. Additionally, or alternatively, the node managing the distributed ledger 1103B may accept the statement about the user 1101 only if the distributed ledger 1103A is to be trusted. See also par. 0069).
Oberhauser teaches, distributed ledger, blockchain, attestation and hashing (Oberhauser par. 0004, 0060); however, Oberhauser does not explicitly disclose chained endorsement operation.
However, in an analogous art, Milazzo teaches chained endorsement operation (Milazzo par. 0076; the score may be individually determined by each consumer node (e.g., user's device) in the computing network based on raw transaction data recorded in the distributed ledger (e.g., number of submissions or endorsements identified in a chain of transactions related to a same signature).  See also par. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oberhauser with the method and system of Milazzo, wherein chained endorsement operation to provide users with a means for validation and distribution using a distributed ledger having blockchain capabilities (Milazzo abstract and par. 0006).
Regarding claim 2, Oberhauser and Milazzo disclose the system of claim 1, 
Oberhauser further discloses wherein the client identity information comprises a client identifier and the processor is further configured to use the client identity information to retrieve is personal identifying information of the client (Oberhauser, abstract and par. 0004; receiving a request to validate at least one statement about a user and identifying, from the request a reference comprising an identifier with the identifier for the user. See also par. 0041). 
Regarding claim 3, Oberhauser and Milazzo disclose the system of claim 1, 
Oberhauser further discloses wherein the client identity information comprises an intermediate result generated by an immediate previous endorser in a chain of endorsers with which the chained endorsement operation is associated (Oberhauser, par. 0172; The identity of a user (e.g., a customer of a bank) may be validated through a process in which a trusted entity (e.g., the bank) verifies one or more attribute values submitted by the user. This process may be performed using one or more of the techniques described herein. Once the one or more attribute values have been verified, the trusted entity may sign one or more corresponding attribute attestations, and such an attestation may be subsequently relied upon by another trusted entity, so long as the former trusted entity and the latter trusted entity are part of a trust structure). 
Regarding claim 4, Oberhauser and Milazzo disclose the system of claim 1, 
Oberhauser further discloses wherein the processor is configured to combine the data comprising or associated with the client identity information with the secret value by concatenating the values in a canonical order Oberhauser, par. 0005 and 0059; a badge for use in attesting to an identity of a user. the GUII for the DIR may be generated based on one or more metrics of the user associated with the PDS. A combination of metrics may be selected so that, given any two users. Examples of metrics include, but are not limited to, biometrics (e.g., fingerprint scan, retina scan, voiceprint, etc.), behavior metrics (e.g., location history, walking pattern, sleeping pattern, etc.) . See also par. 0025, 0071 and 0088). 
Regarding claim 5, Oberhauser and Milazzo disclose the system of claim 1, 
Oberhauser further discloses wherein the one-way transform comprising a hash function (Oberhauser, par. 0074; he algorithm may make use of a cryptographic one-way function, such as a hash function). 
Regarding claims 13-15; claims 13-15 directed to a method associated with the system claimed in claims 1-3 respectively. Claims 13-15 are similar in scope to claims 1-3, and are therefore rejected under similar rationale respectively.  
Regarding claim 19; claim 19 directed to a computer program product associated with the system claimed in claim 1. Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale respectively.
Claims 6-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser (US 2019/0207951), in view of Milazzo (US 2017/0279818) and further in view of Tsyganskiy (US 2016/0098682).
Regarding claim 6, Oberhauser and Milazzo disclose the system of claim 1, 
Oberhauser and Milazzo failed to disclose but Tsyganskiy discloses wherein the request is received from a client configured to iteratively send a request associated with the chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation (Tsyganskiy, abstract, par. 0010, 0019, 0043; Decision making in large organizations can consume considerable time, especially if a decision requires input from many people distributed across many departments. Routing approval requests and following up with approvers can be time consuming. In the course of a year, certain people may encounter the same types of decisions or approvals multiple times. Approval requests can be repeated for a same approver for a decision, such as when an approver does not provide an approval or sends a request back upstream to ask for additional information); receive a final result from a final endorsers in the chain; and send the final result to a service provider in connection with a request to register an account with the service provider (Tsyganskiy, par. 0019-0020; the identified decision approval rule set 130 can describe a schedule and routing of approvals used for the decision request. For example, the decision approval rule set 130 can include an approval schedule/process 132 and a set of approvers 134. The set of approvers 134 identifies individuals who are to provide input for the decision represented by the decision request. The set of approvers 134 can include, for example, one or more initial approvers (e.g., approver(s) to which the decision request is first sent), one or more intermediate approvers (e.g., approver(s) to which the decision request is sent after an initial approval is received), and one or more final approvers (e.g., approver(s) who make a final decision regarding the decision request). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oberhauser and Milazzo with the method and system of Tsyganskiy, wherein chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation to provide users with a means for making (Tsyganskiy par. 0003).
Regarding claim 7, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 6, 
Tsyganskiy further discloses wherein the final result includes a final transformed client identity information as transformed by the final endorser in the chain (Tsyganskiy, par. 0019-0020; the identified decision approval rule set 130 can describe a schedule and routing of approvals used for the decision request. For example, the decision approval rule set 130 can include an approval schedule/process 132 and a set of approvers 134. The set of approvers 134 identifies individuals who are to provide input for the decision represented by the decision request. The set of approvers 134 can include, for example, one or more initial approvers (e.g., approver(s) to which the decision request is first sent), one or more intermediate approvers (e.g., approver(s) to which the decision request is sent after an initial approval is received), and one or more final approvers (e.g., approver(s) who make a final decision regarding the decision request). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oberhauser and Milazzo with the method and system of Tsyganskiy, wherein chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation to provide users with a means for making (Tsyganskiy par. 0003).
Regarding claim 8, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 7, 
Tsyganskiy further discloses wherein the final transformed client identity information is unique to the requesting client at least with respect to that service provider (Tsyganskiy, abstract; One example method includes receiving a request for a decision at a decision manager system, the received request associated with a unique identifier). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oberhauser and Milazzo with the method and system of Tsyganskiy, wherein chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation to provide users with a means for making decisions, identifying at least one prior approval associated with the unique identifier, the at least one prior approval associated with the at least one approver, and applying the at least one prior approval to the decision associated with the received request (Tsyganskiy par. 0003).
Regarding claim 9, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 8, 
 (Oberhauser par. 0121; the trusted entity's DIR may use the reference received at act 515 to look up the badge from the distributed ledger. For each attribute attestation in the badge, the trusted entity's DIR may check that cryptographic proofs in the badge are generated from the received attribute values using an algorithm specified in the badge. Then the trusted entity's DIR may proceed to verify the received attribute values (e.g., either indirectly via a referenced badge, or directly by the trusted entity itself). 
Regarding claim 10, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 9, 
Oberhauser further discloses wherein the service provider is configured to process the registration request as a re-registration of the account registered previously by the same client based at least in part on a determination the client is not a new client (Oberhauser par. 0126; A trust structure may include any suitable number of entities with any suitable trust relationships among the entities. Moreover, membership in a trust structure may evolve over time, as existing members leave, new members join, and/or trust relationships change). 
Regarding claim 11, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 6, 
Tsyganskiy further discloses wherein the final transformed client identity information does not disclose a personal identifying information of the client (Tsyganskiy, abstract, par. 0010, 0019, 0043; Approval requests can be repeated for a same approver for a decision, such as when an approver does not provide an approval or sends a request back upstream to ask for additional information). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oberhauser and Milazzo with the method and system of Tsyganskiy, wherein chained endorsement operation to each of a sequence of endorsers comprising a chain of endorsers associated with the chained endorsement operation to provide users with a means for making decisions, identifying at least one prior approval associated with the unique identifier, the at least one prior approval associated with the at least one approver, and applying the at least one prior approval to the decision associated with the received request (Tsyganskiy par. 0003).
Regarding claim 12, Oberhauser, Milazzo and Tsyganskiy disclose the system of claim 11, 
Tsyganskiy further discloses wherein the final transformed client identity information cannot be used by the service provider or the final endorser to obtain the personal identifying information of the client (Tsyganskiy, abstract, par. 0010, 0019-0020, 0043; Approval requests can be repeated for a same approver for a decision, such as when an approver does not provide an approval or sends a request back upstream to ask for additional information and one or more intermediate approvers (e.g., approver(s) to which the decision request is sent after an initial approval is received), and one or more final approvers (e.g., approver(s) who make a final decision regarding the decision request)). 
(Tsyganskiy par. 0003).
Regarding claims 16-18, 20; claims 16-18, 20 directed to a method associated with the system claimed in claims 6 and 10-11, respectively. Claims 16-18, 20 are similar in scope to claims 6 and 10-11, and are therefore rejected under similar rationale respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495